Filed:  June 14, 2001
IN THE SUPREME COURT OF THE STATE OF OREGON
In Re:
Complaint as to the Conduct of
GREGORY A. HARTMAN,
	Accused.
(OSB 94-219A; SC S45712 (Control))
_________________________________________________________________
In Re:
Complaint as to the Conduct of
ELIZABETH ANN McKANNA,
	Accused.
(OSB 94-219B; SC S45713)
	On review of the decision of a trial panel of the
Disciplinary Board.
	Argued and submitted November 5, 1999.
	Thomas M. Christ, Special Counsel, Oregon State Bar,
Portland, argued the cause and filed the briefs for the Oregon
State Bar.
	David Markowitz, of Markowitz, Herbold, Glade & Mehlhaf,
P.C., Portland, argued the cause for the accused.  With him on
the brief was Lynn R. Stafford.
	Before Carson, Chief Justice, and Gillette, Kulongoski, and
Leeson, Justices.*
	PER CURIAM
	Complaints dismissed.
* 	Van Hoomissen, J., retired December 31, 2000, and did not
participate in the decision of this case.  Durham, Riggs,
and De Muniz, JJ., did not participate in the consideration
or decision of this case.   
		PER CURIAM
		In this lawyer disciplinary proceeding, a majority of a
trial panel of the Disciplinary Board found that the accused
lawyers, Gregory A. Hartman and Elizabeth Ann McKanna 	(collectively, "the accused"), did not violate Code of
Professional Responsibility Disciplinary Rule (DR) 1-102(A)(3)
(prohibiting conduct involving dishonesty, fraud, deceit, or
misrepresentation); DR 2-110(B)(2) (requiring withdrawal from
employment if lawyer knows, or it is obvious, that employment
will result in violation of disciplinary rule); DR 7-102(A)(7)
(prohibiting lawyer from counseling or assisting client's illegal
or fraudulent conduct); DR 7-102(B)(1) (requiring lawyer to call
on client to rectify fraud); and DR 1-102(A)(4) (prohibiting
conduct prejudicial to administration of justice).  The Oregon
State Bar (Bar) alleged that the accused violated those ethical
rules while representing a client in an employment dispute.  The
Bar seeks review of that trial panel decision.  We review the
record de novo.  Bar Rules of Procedure (BR) 10.6.
		Upon de novo review, although the question is a close
one, we ultimately agree with the majority of the trial panel
that the Bar failed to prove by clear and convincing evidence
that the accused committed any of the charged disciplinary
violations.  Because the facts of this matter are so specific to this case, a discussion of those facts and the reasons for our
conclusion would not benefit the public, bench, or bar. 
		Complaints dismissed.